Citation Nr: 0328240	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of a 20 percent initial evaluation for a 
right shoulder disorder.  

2.  The propriety of a 20 percent initial evaluation for 
degenerative joint disease of the right knee.  

3.  The propriety of a 10 percent initial evaluation for 
instability of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1973 to April 1982 
and from May 1985 to August 1997.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 rating action by the RO 
that granted service connection for a right shoulder 
disability and a right knee disability and assigned a 20 
percent evaluation for each of these disorders.  In May 2000 
the veteran appeared and gave testimony at an RO hearing 
before a hearing officer.  A transcript of this hearing is of 
record.  In a rating action of August 2000 the RO assigned a 
separate 10 percent rating for instability of the knee.   


REMAND

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2002), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

The veteran's last VA orthopedic examinations of her right 
shoulder and right knee were conducted in August 2002.  The 
reports of these examinations, while noting the veteran's 
complaints of pain in the right knee and shoulder, contained 
insufficient information to be considered responsive to the 
provisions of 38 C.F.R.§§ 4.40 and 4.45 as required by the 
decision of the United States Court of Veterans Appeals 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the record indicates that the veteran receives 
regular treatment for her right shoulder and right knee 
disabilities at a VA medical facility.  However, no clinical 
records documenting such treatment subsequent to June 21, 
2002, are currently in the claims folder.  Records 
documenting subsequent treatment for her right knee and right 
shoulder disabilities are relevant to the veteran's current 
claims and should be obtained prior to further appellate 
consideration of this case. 

In a letter dated in April 2001 the RO informed the appellant 
of the essential provisions of the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002), of the evidence needed to substantiate her 
claims, and of what evidence she was responsible for 
obtaining.  The letter advised the veteran that she had 60 
days to submit necessary evidence.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should obtain copies of all 
clinical records documenting treatment 
for the veteran's right knee and right 
shoulder disabilities at the VA Medical 
Center in Durham, North Carolina, 
subsequent to June 21, 2002.  All 
clinical records obtained should be 
associated with the claims folder.  

3.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current degree of severity of her 
service-connected right knee disabilities 
and her right shoulder disability.  The 
claims folder must be made available to 
the examining physician and the physician 
should state that he/she has reviewed the 
claims folder, including this remand, in 
the report of examination.  

The examiner should report the ranges of 
motion of the right knee and right 
shoulder in degrees and in all planes.  
The examiner should determine whether the 
knee or shoulder disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The presence or absence of subluxation 
and/or lateral instability in the right 
knee should be reported, and if present, 
whether such is severe, moderate or 
slight in degree.  
  
Then the RO should again adjudicate the 
veteran's claims.  If the benefits sought 
remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this 
Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

